                   LAW OFFICE OF ThOMAS R. ASHLEY
                                    Robert Tteat Center
                                  50 Park Place, Suite 1400
                                 Newark, New Jersey 07102
                                     Tel: (973) 623-0501
                                     Fax: (973) 623-0329
                                Email: ashleylaw@traesq.com


VIA ECF

March 7, 2019

Honorable John Michael Vasquez
United States District Judge
United States District Court
United States Post Office & Courthouse
2 Federal Square, Room 417
Newark, New Jersey 07102

Re:    United States v. Roy Gillar
       Case Number: 2:17-cr-0544-JMV

Dear Judge Vasquez:

        I represent Roy Giller in reference to the above captioned matter. Your Honor ordered on
March 5, 2019, that I shall file a letter on the docket by March 8, 2019 indicating that I have
personally reviewed all pending motions and supporting documents filed with the Court as to the
above captioned matter. I write this letter to respectfully requested a one (1) week extension to
Friday, March 15, 2019. 1 have flu symptoms (sneezing, coughing, chest congestion and fatigue)
and have a doctor’s appointment with Kevin Bell, MD., tomorrow at 1pm.

       My earnest thanks for your anticipated cooperation in this matter.


                                            sPmdlYvou;


                                             Thomas R. Ashley

TRAJmj
                                          So Ordered:
cc     Jason S. Gould, AUSA


                                                              :çz,
                                                                            / 1t’9
                                                                               Date
